ORDER
PER CURIAM.
Mother appeals the judgment of the Juvenile Division of the Circuit Court of the City of St. Louis terminating her parental rights to P.A.P. pursuant to Section 211.447.4(2), RSMo 2000. Mother contends the circuit court erred in terminating her parental rights because the termination was against the weight of the evidence in that no clear, cogent, and convincing evidence existed to support any of the grounds for termination.
We have reviewed the briefs of the parties, the legal file, and the transcript and find the claims of error to be without merit. An extended opinion would serve no jurisprudential purpose. We have, however, provided a memorandum opinion for the use of the parties only setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).